Exhibit 10.1

Confidential treatment requested.

Confidential portions of this document have been redacted and have been
separately filed with the Commission.

 

[Cadence logo]                        SOFTWARE LICENSE AND MAINTENANCE AGREEMENT

 

Agreement No.:

 

07INPH0629

Date of Agreement:

 

 

This Software License and Maintenance Agreement (“Agreement”), entered into as
of the date specified above, is by and between Cadence Design Systems, Inc., a
Delaware corporation having a principal place of business at 2655 Seely Avenue,
San Jose, California 95134-1937, USA (“Cadence”), and Inphi Corporation, having
a place of business at 2393 Townsgate Road #101, Westlake Village, CA 91361
(“Customer”). Customer desires to obtain from Cadence, either directly or
through an authorized Cadence reseller, rights to Use certain Licensed Materials
on either a Subscription or 99-year License basis, as defined below. License
Keys to the Licensed Materials may be purchased either from Cadence or an
authorized Cadence reseller. Therefore, Cadence and Customer agree as follows:

 

1. DEFINITIONS

The following definitions apply herein:

(a) “Acquired Cadence Software” means Software acquired by Cadence after the
commencement of the Term of Use in a Product Quotation as the result of an
acquisition by Cadence of either a third party, or the technology of a third
party.

(b) “Design Elements” means library elements, libraries, symbols, simulation or
behavioral models, circuit and logic elements and any Updates thereto included
with, and used in conjunction with Software.

(c) “Designated Equipment” means either: (i) a server identified by serial
number, or host I.D. on which the Licensed Materials are stored, or (ii) a
computer or workstation, as identified by its serial number, host I.D. number or
ethernet address, to which the Licensed Materials are downloaded and Used only
upon the issuance of a License Key. The Designated Equipment shall be of a
manufacture, make and model, and have the configuration, capacity, (i.e.,
memory/disk), operating software version level and pre-requisite and
co-requisite applications, prescribed in the documentation as necessary or
desirable for the operation of the Software.

(d) “Documentation” means the user manuals and other written materials that
describe the Software, its operation and matters related to its Use, which
Cadence generally makes available to its commercial licensees for use with the
Software and any Updated, improved or modified version(s) of such materials,
whether provided in published written material, on magnetic media or
communicated by electronic means.

(e) “Effective Date” means the date specified in each Product Quotation
representing the commencement of the Term of Use for the Licensed Materials.

(f) “Initial Configuration” means the specific group of Licensed Materials
listed in each Product Quotation that represents the Licensed Materials
available for Use by the Customer on the Effective Date.

        (g) “License Key” means a physical or electronic activation key provided
to a Customer that authorizes: (i) the Licensed Materials, including version
number and quantity that is licensed to a Customer; (ii) the Designated
Equipment; and (iii) the codes that Customer must input to

access the Licensed Materials on the Designated Equipment.

(h) “Licensed Materials” means the specific group of Software, Design Elements
and the associated Documentation licensed to Customer. Unless otherwise
specified in the Product Quotation, Licensed Materials excludes New Technology,
Upgrades and Acquired Cadence Software.

(i) “Maintenance Service(s)” shall mean the services which Cadence makes
available to Customer related to the Licensed Materials as is more particularly
described in Section 9 (Technical Support) herein.

(j) “New Technology or Upgrade” means any enhancement(s) or addition(s) to
Software (other than an Update) which Cadence does not make available to its
commercial customers as a part of the standard Maintenance Service offering, but
rather is only provided subject to payment of a separate fee. Neither New
Technology, Acquired Cadence Software nor Upgrades are covered by, and will not
be provided in consideration of the Fees already paid by Customer unless
otherwise specified in a Product Quotation.

(k) “Product Quotation” means a written quotation from Cadence (or one of its
affiliates) to Customer identifying the Licensed Materials, Initial
Configuration, quantity, charges, Term of Use and other information relevant to
a specific transaction which Cadence is quoting to Customer. Each Product
Quotation will be included as an attachment to this Agreement and incorporated
herein by reference.

(l) “Remix” means the exchange of Licensed Materials for other or additional
Licensed Materials subject to the limitations set forth in the applicable
Product Quotation.

(m) “Software” means any applications programming code or executable computer
program(s), and any Updates thereto.

(n) “Subscription” means the license of Software for a fixed period of time that
is less than 99 years in which the Fee for Maintenance Services is included
within the Fee quoted for the entire Term of Use.

        (o) “Term of Use” means that period of time Customer has Use of the
Licensed Materials as specified in each Product Quotation.

 



--------------------------------------------------------------------------------

(p) “Then Current Configuration” means the specific group of Licensed Materials
being Used by Customer after Remix.

(q) “Update” means a Software modification released by Cadence on a general,
regularly scheduled basis as a standard Maintenance Service offering to its
other commercial customers. Updated may include revisions to the Documentation.
Updates do not include any Acquired Cadence Software, Upgrades or New
Technology.

(r) “Use” means copying all or any portion of Software, Design Elements and/or
License Key into the Designated Equipment or transmitting it to the Designated
Equipment for; (i) executing or processing instructions contained in the
Software, (ii) using, executing or modifying any of the Design Elements, or
(iii) loading data into or displaying, viewing or extracting output results from
or otherwise operating any portion of the Software or Design Elements, solely
for the purpose of Customer’s internal design and manufacture of electronic
circuits and systems.

(s) “99-year License” means the license of Software for a period of 99 years in
which the Licensee Fees are quoted separately from Maintenance Fees and in which
Maintenance Services are not automatically included during the Term of Use,
except for the first year.

2. SCOPE AND BACKGROUND

Under this Agreement Customer can: (i) acquire licenses for a specific number of
Licensed Materials and related Documentation on either a Subscription or 99-year
License basis, and (ii) obtain Maintenance Services for the Licensed Materials
pursuant to the provisions of this Agreement. For Software licensed on a
Subscription basis, Customer shall be permitted to Use the Software on a wide
area network (“WAN”) basis as described in the applicable Product Quotation. For
any Software acquired by Customer through an authorized Cadence reseller the
following provisions of this Agreement shall not apply: 4, 6, 13.3(b) and
13.3(c). While Cadence shall remain the “licensor” for purposes of the grant of
the licenses and other rights hereunder, and Customer shall remain the
“licensee” for purposes of the obligations contained herein, Customer shall
contract directly with the reseller for the purchase of License Keys and any
Maintenance Services on Software provided by such authorized Cadence reseller.

3. LICENSE GRANT

        (a) Grant: Subject to Customer’s timely payment of the Fees as set forth
in Section 4 and subject to the limitations set forth in Sections 3(b) and 3(c),
Cadence, either directly or by and through one of its affiliates, hereby grants
Customer, for the Term of Use as specified in each Product Quotation, a
non-transferable, non-exclusive, license to: (i) Use the quantity of Licensed
Materials identified in the applicable Product Quotation on the Designated
Equipment as established by the number of License Keys issued for the Licensed
Materials; and (ii) Use the Documentation as is reasonably necessary for
Customer’s licensed Use of the Licensed Materials. All

rights not expressly granted to Customer pursuant to this Agreement are reserved
by Cadence.

(b) Limitations: All rights, title and interest in the Licensed Materials shall
remain the exclusive property of Cadence and/or its licensors. The Licensed
Materials are the confidential and proprietary property of Cadence or third
parties from whom Cadence has obtained the appropriate rights. Customer shall
not Use or copy the Licensed Materials except as expressly permitted herein.
Customer may only Use those Licensed Materials specified in the applicable
Product Quotation. Customer shall not modify, disassemble, decompile or reverse
translate or create derivative works from the Licensed Materials or otherwise
attempt to derive the source code, or let any third party do so. No right or
license is granted or implied under any of Cadence, or its licensors’, patents,
copyrights, trademarks, trade names, service marks or other intellectual
property rights to Use the Licensed Materials or to authorize others to Use the
Licensed Materials beyond the rights and restrictions set forth in this
Agreement. By the way of example and not limitation, Customer shall neither use
the Software or Design Elements or output of any Software or Design Elements for
benchmarking purposes (which means any form of competitive analysis of the
Licensed Materials versus competitive tool products), nor permit any third party
to do so. Customer shall not remove or alter any of Cadence’s or its licensors’
restrictive or ownership legends appearing on or in the Licensed Materials and
shall reproduce such legends on all copies permitted to be made. Customer may
periodically Remix the Initial Configuration or the Then Current Configuration
only if specified in the Product Quotation and subject to the limitations set
forth in the Product Quotation. Upon request by Cadence, Customer shall execute
a Certificate of Discontinued Use upon the completion of each Remix for those
Licensed Materials that are exchanged or terminated in the Remix.

(c) Restrictions: Customer shall not let the Licensed Materials be accessed or
used by third parties or anyone other than Customer’s employees whose duties
require such access or use. Notwithstanding the foregoing, Customer’s authorized
consultants and subcontractors (excluding any direct competitors of Cadence) may
Use the Licensed Materials on the Designated Equipment at a Customer facility
only, where such Use is incidental to their performing services on Customer’s
behalf. Such Use by authorized consultants and subcontractors must be consistent
with the license granted to Customer hereunder and Customer must first require
such authorized consultants and subcontractors to sign written agreements
obligating them to observe the same restrictions concerning the Licensed
Materials as are contained in this Agreement. In connection with activities
under this Agreement, Customer may provide to Cadence suggestions, descriptions,
data feedback and other information, either orally or in writing (collectively,
“Feedback”) concerning the Licensed Materials. Customer hereby grants to Cadence
and its affiliates, a non-exclusive, perpetual, irrevocable,

 

 

2



--------------------------------------------------------------------------------

royalty-free, worldwide right and license to make, use, sell, reproduce, modify,
sublicense, disclose, distribute and otherwise exploit any such Feedback. In
addition, Cadence shall be the sole owner of any modifications, additions or
other changes made to the Licensed Materials based upon such Feedback. The
Licensed Materials may contain certain software applications and portions of
applications which are provided to Customer under terms and conditions which are
different from this Agreement (such as open source or community source), or
which require Cadence to provide Customer with certain notices and/or
information (“Excluded Code”). Cadence will identify such Excluded Code in a
text file or about box or in a file or files referenced thereby (and shall
include any associated license agreement, notices and other related information
therein), or the Excluded Code will contain or be accompanied by its own license
agreement. Customer’s Use of the Excluded Code will be subject to the terms and
conditions of such other license agreement solely to the extent such terms and
conditions are inconsistent with the terms and conditions of this Agreement or
are required by such other license agreement. By using or not uninstalling such
Excluded Code after the initial installation of the Excluded Code Customer
acknowledges and agrees to all such license agreements, notices and information.

(d) Records; Audit. Customer shall keep full, clear and accurate records to
confirm its authorized Use of the Licensed Materials hereunder, including but
not limited to ensuring that Customer has not exceeded the number of authorized
copies of Licensed Materials and other obligations hereunder. Cadence shall have
the right to audit such records during regular business hours to confirm
Customer’s compliance with its obligations hereunder. Customer shall promptly
correct any deficiencies discovered by such audit including payment to Cadence
of the amount of any shortfall in Fees uncovered by such audit plus interest at
the rate set forth in Section 4(a) below. If the audit uncovers any shortfall in
payment of more than five percent (5%) for any quarter, then Customer shall also
promptly pay to Cadence the costs and expenses of such audit, including fees of
auditors and other professionals incurred by Cadence in connection with such
audit.

4. FEES; TAXES

(a) Fees and Payment: Customer shall pay Cadence the license fees (“License
Fees”) and maintenance service fees (“Maintenance Service Fees”) (collectively,
the “Fees”). Such Fees shall be remitted so that they are received by Cadence by
the dates and in the amounts set forth in the Product Quotation and, except as
expressly provided herein, are non-refundable. In addition, Customer’s
obligation to remit License Fee payments to Cadence in accordance with the
payment schedule set forth in the Product Quotation shall be absolute,
unconditional, noncancelleable and nonrefundable, and shall not be subject to
any abatement, set-off, claim, counterclaim, adjustment, reduction, or defense
for any reason, including, but not limited to, any claims that Cadence failed to
perform under this Agreement or termination of this Agreement. Past due amounts
shall be subject to a monthly service charge of one and one-half percent
(1 1/2%) per month of the unpaid

balance or the maximum rate allowable by law. In addition to all other sums
payable hereunder, Customer shall pay all reasonable out-of-pocket expenses
incurred by Cadence, including fees and disbursements of counsel, in connection
with collection and other enforcement proceedings resulting therefrom or in
connection therewith.

(b) Taxes: All Fees are net. Customer will pay or reimburse all taxes, duties
and assessments, if any due, based on or measured by amounts payable to Cadence
in any transaction between Customer and Cadence under this Agreement (excluding
taxes based on Cadence’s net income) together with any interest or penalties
assessed thereon, or furnish Cadence with evidence acceptable to the taxing
authority to sustain an exemption therefrom (collectively, “Taxes”).

5. TERM AND TERMINATION

(a) Term: This Agreement is entered into as of the date specified on the initial
page and shall continue unless terminated as provided in Section 5(c) (“Term”).
The Term of Use for Licensed Materials shall continue unless the applicable
Product Quotation is terminated as provided in Section 5(b). For Software
licensed on a 99-year basis, Maintenance Services are only provided for the
initial year. Maintenance Services are thereafter renewable by Customer for
additional periods upon issuance of a Product Quotation by Cadence and payment
by Customer of the Maintenance Services Fees.

(b) Termination of Product Quotation: Any Product Quotation hereunder may be
terminated by Cadence: (i) if Customer fails to pay when due all or any portion
of any amounts payable under such Product Quotation, and such failure is not
cured within ten (10) days after written notice; or (ii) in the event of a
breach by Customer of any other material provision of the Product Quotation
where Customer fails to correct such breach within thirty (30) days of its
receipt of written notice thereof. In addition, in the event Customer fails to
pay any Fees due under a Product Quotation, Cadence may delay delivery of any
License Key until Customer pays such past due amounts.

(c) Termination of Agreement: This Agreement may be terminated by Cadence
immediately if; (i) Customer breaches any provisions of Section 3 herein, or
(ii) Customer becomes insolvent or makes an assignment for the benefit of
creditors, or a trustee or receiver is appointed for Customer or for a
substantial part of its assets, or bankruptcy, reorganization or insolvency
proceedings shall be instituted by or against Customer; or (iii) if Customer
breaches any other material provision of this Agreement and fails to correct
such breach within thirty (30) days of its receipt of written notice thereof; or
(iv) if an “Event of Default” (as defined in the Installment Payment Agreement
“IPA”) occurs and is continuing under any IPA in favor of Cadence or Cadence
Credit (if Customer enters into such an IPA in order to finance the

 

 

3



--------------------------------------------------------------------------------

License Fees). Termination of this Agreement shall immediately terminate any
Product Quotations then in effect.

(d) Effect of Termination: Expiration or termination of a Product Quotation or
the Agreement as specified in Sections 5(b) or 5(c) above, shall simultaneously
terminate all Customer’s rights for licenses and Cadence’s obligations with
respect thereto. Within thirty (30) days after such expiration or termination,
Customer shall: (i) furnish Cadence written notice certifying that the original
and all copies, including partial copies, of the Licensed Materials furnished by
Cadence under this Agreement or made by Customer as permitted by this Agreement,
have either been returned to Cadence or destroyed and no copies or portions
thereof remain in the possession of Customer, its employees or agents; and
(ii) make prompt payment in full to Cadence for all amounts then due plus the
present value (discounted at the lesser of; (a) the then current one year U.S.
Treasury Bill Rate and, (b) the one year U.S. Treasury Bill Rate as of the
Effective Date) of the unpaid balance of the License Fees as set forth in the
Product Quotation, together with any applicable Taxes. Sections 3(c), 4, 5(d),
11(b), 12, 13.6, 13.7 and 13.8 shall survive expiration or termination of this
Agreement.

6. ORDERING

If required by Customer, Customer shall order Licensed Materials and Maintenance
Services using its standard purchase order forms. All Customers orders shall:
(i) conform to and cite this Agreement; and (ii) describe the Licensed Materials
and/or Maintenance Services ordered (by Cadence’s product numbers and
nomenclature), and (iii) identify the quantity, price, ship and bill to
addresses and (iv) include such other data as Cadence may reasonably require.
This Agreement shall govern all Customer purchase orders accepted by Cadence
during the Term and within the scope of this Agreement. Any terms and conditions
contained or incorporated by reference in purchase orders, acknowledgements,
invoices, confirmations or other business forms of either party which add to or
differ from the terms and conditions of this Agreement or the attachments made a
part hereof shall be of no force or effect whatsoever concerning the subject
matter of this Agreement, and either party’s failure to object thereto shall not
be deemed a waiver of such party’s rights hereunder. Cadence has the right to
discontinue the sale of licenses of the Licensed Materials at any time.
Discontinued Licensed Materials, or Licensed Materials for which Maintenance
Services are no longer available, may no longer be Remixed by Customer or
acquired during the Term of Use under a Product Quotation.

7. SHIPMENT

        Upon execution of this Agreement and acceptance of an order by Cadence
or an authorized Cadence reseller, all Cadence Software is available fore
download by Customer from Cadence, provided however Customer shall only Use
Cadence Software for which a License Key has been purchased from either Cadence
or an authorized Cadence reseller. Delivery of any tangible media requested by
Customer hereunder shall be made F.O.B. point of shipment. Customer shall pay
all shipping charges,

including insurance. Risk of loss shall pass to Customer upon delivery to
carrier.

8. COPIES AND TRANSFER

(a) Copies: Customer may make a reasonable number of copies of Software for
either of the following purposes only: (i) archival purposes; or (ii) for Use as
a back-up when the Software is not operational. Customer may make a reasonable
number of copies of Design Elements in connection with its authorized Use of
such Design Elements. All legends, trademarks, trade names, copyright legends
and other identifications must be copied when copying the Licensed Materials.
Documentation may not be copied except for a reasonable number of printed copies
from the Documentation provided by Cadence.

(b) Relocation: The Licensed Materials may only be moved from the Designated
Equipment with Cadence’s prior written consent. Customer will immediately return
Cadence’s Rehost Certificate when the Licensed Materials are moved. Customer
shall completely remove the Licensed Materials from the previous Designated
Equipment.

9. TECHNICAL SUPPORT

Subject to the terms and conditions of this Agreement, and Customer’s timely
payment of applicable Fees, Cadence agrees to use commercially reasonable
efforts to perform, or have provided, during the Term of Use specified in a
Product Quotation, the following technical assistance with respect to the
Licensed Materials:

  (a)

Maintenance Services:

(1) Technical Support: Cadence will make technical assistance available to
Customer through Cadence Customer Support between 8:00 a.m. and 5:00 p.m., local
time (the “Prime Shift”), Monday through Friday excluding Cadence’s holidays.

(2) Issue Resolution Assistance: Cadence will acknowledge receipt of Customer’s
service request (a “SR”) within four (4) Prime Shift hours. Customer’s SR shall
include a detailed description of the nature of the issue, the conditions under
which it occurs and other relevant data sufficient to enable Cadence to
reproduce a reported error in order to verify its existence and diagnose its
cause. Upon completion of diagnosis Cadence will provide Customer appropriate
assistance in accordance with Cadence’s standard commercial practices, including
furnishing Customer with an avoidance procedure, bypass, work-around, patch or
hot-fix (i.e., a Customer specific release for a production stopping problem
with no work-around) to correct or alleviate the condition reported.

(3) Update(s): Cadence will provide Customer Update(s) for the Licensed
Materials. Cadence will also provide instructions and/or Documentation that
Cadence considers reasonably necessary to assist in a smooth transition for Use
of an Update.

 

 

4



--------------------------------------------------------------------------------

(4) Communication: Cadence will provide Customer: (i) access to Cadence’s
SourceLink™ online Customer support service; and, (ii) such newsletters and
other publications, as Cadence routinely provides or makes accessible to all
Maintenance Service customers to furnish information on topics such as Software
advisories, known problem and solution summaries, product release notes,
application notes, product descriptions, removal of an item from a product line,
training class descriptions and schedules, bulletins about user group activity
and the like.

(5) Versions Support: Customer acknowledges that, subject to Cadence’s End
Sale/End Support Process, Cadence will maintain only the most current version of
the Licensed Materials. Cadence shall also maintain the last prior version of
the Licensed Materials until the earlier of six (6) months from the release of
each new version release, or termination of this Agreement.

 

  (b)

Customer’s Responsibilities:

Customer shall:

(1) Notification: Notify Cadence promptly through Cadence’s electronic problem
reporting software available via SourceLink. If Customer does not receive
Cadence’s acknowledgment of its receipt of such report within four (4)
PrimeShift hours, Customer shall promptly re-transmit such report.

(2) Access: If requested by Cadence, allow Cadence access to the Designated
Equipment and communication facilities during the Prime Shift and subject to
Customer’s security and safety procedures and provide Cadence reasonable work
space and other normal and customary facilities.

(3) Assistance: Provide Cadence with reasonable assistance as requested if
Maintenance Services are performed on site at customer’s facility and ensure
that a Customer employee is present.

(4) Test Time: Provide sufficient support and test time on Customer’s Designated
Equipment to allow Cadence to duplicate an error and verify if it is due to
Licensed Materials, and when corrections are complete, acknowledge that the
error has been resolved.

(5) Standard of Care: Provide the same standard of care for the Licensed
Materials that Customer applies to its own products or data or like value to its
business and return any defective Licensed Materials or attest in writing to the
destruction of same as directed by Cadence.

(6) Support: Promptly inform Cadence in writing if Customer develops interfaces
to the Licensed Material, and provide such information as Cadence determines
necessary to properly maintain the Licensed Material.

(7) Data Necessary: Provide data sufficient to enable Cadence to replicate a
reported error on its own computers as the CRC.

(c) Excluded Services: Maintenance Services required in connection with or
resulting from the following are excluded from this Agreement:

 

(1) abuse, misuse, accident or neglect; or, repairs, alterations, and/or
modifications which are not permitted under this Agreement and which are
performed by other than Cadence or its agents; or

(2) the relocation of Licensed Materials from one unit of Designated Equipment
to another or from the Customer location; or making changes due to Customer’s
decision to reconfigure the Licensed Material or the system or network upon
which it is installed; or

(3) maintenance, malfunction, modification of the Designated Equipment or its
operating system; or

(4) Use of the Licensed Material on a hardware platform other than the
Designated Equipment; or use of other than the most current or last prior
release of the Licensed Material as specified in Section 9(a)(5); or

(5) Customer’s failure to maintain configuration environment (i.e., memory disk
capacity, operating system revision level, prerequisite or co-requisite items,
etc.) specified in the Documentation or to supply adequate backups.

(d) Additional Services: If Cadence agrees to perform services requested by
Customer which are not included as part of this Agreement, such services shall
be billed to Customer at prices and terms to be agreed by the parties.

10. PROPRIETARY RIGHTS INDEMNITY

Cadence will defend at its own expense, or its option reimburse Customer for
reasonable costs of defense, in connection with any legal action brought against
Customer to the extent that it is based on a claim or allegation that any
Software infringes a U.S. patent or copyright of any third party, and Cadence
will pay any costs and damages finally awarded against Customer in any such
action that are attributable to any such claim or incurred by Customer through
settlement thereof, but shall not be responsible for any compromise made or
expense incurred without its consent. However, such defense and payments are
subject to the condition that Customer gives Cadence prompt written notice of
such claim, allows Cadence to direct the defense and settlement of the claim,
and cooperates with Cadence as necessary for defense and settlement of the
claim. Should any Licensed Materials, or the operation thereof, become or in
Cadence’s opinion be likely to become, the subject of such claim, Cadence may,
at Cadence’s option and expense, procure for Customer the right to continue
using the Licensed Materials, replace or modify the Licensed Materials so that
they become non-infringing, or terminate the license granted hereunder for such
Licensed Materials and refund to Customer the Fees (less a reasonable charge for
the period during which Customer has had availability of such Licensed Materials
for Use and of the Maintenance Services). Cadence will have no liability for any
infringement claim to the extent it; (i) is based on modification of Licensed
Materials other than by Cadence, with or without authorization; or (ii) results
from failure of Customer to Use and Updated version of the Licensed Materials;
or (iii) is based on the combination or Use of a Licensed Materials with any
other

 

 

5



--------------------------------------------------------------------------------

software, program or device not provided by Cadence if such infringement would
not have arisen but for such use or combination; or (iv) results from compliance
by Cadence with designs, plans or specifications furnished by Customer, or
(v) is based on any products, devices, software or applications designed or
developed through Use of the Licensed Materials. THE FOREGOING STATES CADENCE’S
ENTIRE LIABILITY AND CUSTOMER’S EXCLUSIVE REMEDY FOR PROPRIETARY RIGHTS
INFRINGEMENTS.

11. LIMITED WARRANTY

(a) Cadence warrants for thirty (30) days after shipment that the recording
media by which the Licensed Materials are furnished is free of manufacturing
defects and shipping damage if the media has been properly installed on the
Designated Equipment. Cadence does not warrant that Licensed Materials will meet
Customer’s requirements or that Use of the Licensed Materials will be
uninterrupted or error free. As Customer’s exclusive remedy and Cadence’s entire
liability for breach of the warranty herein, Cadence will provide a replacement
magnetic media containing the Licensed Materials ordered by Customer.

(b) EXCEPT AS PROVIDED ABOVE CADENCE MAKES NO WARRANTIES TO CUSTOMER WITH
RESPECT TO THE LICENSED MATERIALS OR ANY SERVICE, ADVICE, OR ASSISTANCE
FURNISHED HEREUNDER, AND NO WARRANTIES OF ANY KIND, WHETHER WRITTEN, ORAL,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OR ARISING FROM COURSE OF
DEALING OR USAGE IN TRADE SHALL APPLY.

12. LIMITATION OF LIABILITY

Cadence’s cumulative liability to Customer for all claims of any kind resulting
from Cadence’s performance or breach of this Agreement or the Licensed Materials
or Maintenance Services furnished hereunder shall not exceed, to the extent
collected by Cadence, the Fees actually received by Cadence from Customer under
a Product Quotation for the Licensed Materials or Maintenance Services which are
the subject of such claim, regardless of whether Cadence has been advised of the
possibility of such damages or whether any remedy set forth herein fails of its
essential purpose or otherwise. CADENCE SHALL NOT BE LIABLE FOR COSTS OF
PROCUREMENT OF SUBSTITUTES, LOSS OF PROFITS, INTERRUPTION OF BUSINESS, OR FOR
ANY OTHER SPECIAL, CONSEQUENTIAL OR INCIDENTAL DAMAGES, HOWEVER CAUSED, WHETHER
FOR BREACH OF WARRANTY, CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY OR
OTHERWISE.

13. GENERAL PROVISIONS

 

  13.1   NOTICES

        Notices to Customer shall be sent to the address on the initial page and
to Cadence at 2655 Seely Avenue, San Jose,

California 95134 USA, Attn: Legal Department or such new address as a party
specifies to the other in writing.

 

  13.2   EXPORT

The Licensed Materials may not be exported without the prior written consent of
Cadence. The Licensed Materials and all related technical information or
materials are subject to export controls and (are or may be) licenseable under
the U.S. Government export regulations. Customer will not export, re-export,
divert, transfer or disclose, directly or indirectly the Licensed Materials and
any related technical information or materials without complying strictly with
all legal requirements including without limitation obtaining the prior approval
of the U.S. Department of Commerce and, if necessary, other agencies or
departments of the U.S. Government. Licensee will execute and deliver to Cadence
such “Letters of Assurance” as may be required under applicable export
regulations. Customer shall indemnify Cadence against any loss related to
Customer’s failure to conform to these requirements.

 

  13.3   ASSIGNMENT

(a) No Assignment: Customer may not delegate, assign or transfer this Agreement,
or any of its rights and obligations under this Agreement, and any attempt to do
so shall be void. Customer agrees that this Agreement binds Customer and each of
its affiliates and the employees, agents, representatives and persons associated
with any of them. Without limitation of the foregoing, an assignment, delegation
or transfer shall include, but not be limited to a sale of substantially all of
the assets of Customer, a merger, a re-organization, or change in control of
fifty percent (50%) or more of the equity of Customer (a “Change in Control”).
No transfer, delegation or assignment (including, without limitation, an
assignment by operation of law) of this Agreement may be made without the prior
written consent of Cadence. Such prior written consent by Cadence may be
withheld at Cadence’s sole discretion. As used in this Agreement, assignment
shall not include, and no consent shall be required, (1) if Customer raises
additional capital through sale of equity (either privately or through a public
offering) or debt instruments, provided that the additional equity issued does
not result in a Change in Control, (2) if Customer changes its state of
incorporation, or (3) if Customer reorganizes its corporate structure without a
change in its equity structure.

(b) Assignment of License Fees: Cadence may sell or assign the Licensee Fees
owing under this Agreement to third-parties (“Assignee”). Upon written notice to
Customer that the right to the Licensee Fees hereunder has been assigned, in
whole or in part, Customer shall, if requested, pay all assigned amounts
directly to Assignee. Customer waives and agrees it will not assert against
Assignee any abatement, set-off, claim, counterclaim,

 

 

6



--------------------------------------------------------------------------------

adjustment, reduction, or defense it may have against Cadence for any reason,
including, but not limited to, any claims that Cadence failed to perform under
this Agreement or termination of this Agreement. Customer waives all rights to
make any claim against Assignee for any loss or damage to the Licensed Materials
or breach of any warranty, express or implied, as to any matter whatsoever,
including but not limited to the Licensed Materials and service performance,
functionality, features, merchantability or fitness for a particular purposes,
or any indirect, incidental or consequential damages or loss of business.

(c) Obligations: In the event Cadence assigns the Fees due hereunder, Customer
shall pay Assignee all Licensee Fees due and payable under this Agreement, but
shall pursue any claims under this Agreement against Cadence. Except as provided
in Section 5, neither Cadence nor its Assignees will interfere with Customer’s
quiet enjoyment or Use of the Licensed Materials in accordance with this
Agreement’s terms and conditions. Notwithstanding any assignment of the Fees by
Cadence, Cadence shall remain obligated to perform all of its obligations under
this Agreement.

 

  13.4   U.S. GOVERNMENT CONTRACT PROVISIONS

This Agreement is for Customer’s temporary acquisition of Licensed Materials for
its internal Use. No Government procurement regulation or contract clauses or
provision shall be deemed a part of any transaction between the parties under
this Agreement unless its inclusion is required by law, or mutually agreed upon
in writing by the parties in connection with a specific transaction. Customer
acknowledges that Cadence represents that the Licensed Materials and
Documentation consist of “commercial computer software” and “commercial computer
software documentation” as such terms are defined in 48 C.F.R.
252.227-7014(a)(1) (JUN 1995) and such Licensed Materials are “commercial
computer software” and “commercial computer software documentation” as such
terms are used in 48 C.F.R. 12.212 (OCT 1995); that such Licensed Materials and
Documentation constitute trade secrets of Cadence for all purposes of the
Freedom on Information Act an dif provided to the Government for;
(i) acquisition by or on behalf of civilian agencies, are

provided in accordance with the policy set forth in 48 C.F.R. 12.212; or
(ii) acquisition by or on behalf of units of the Department of Defense, in
accordance with the policies set forth in 48 C.F.R. 227.7202-1 (JUN 1995) and
227.7202-3 (JUN 1995).

 

  13.5   FORCE MAJEURE

Except for Customer’s payment obligations pursuant to Section 4, neither party
shall be liable to the other party for delay in performing its obligations, or
failure to perform any such obligations under this Agreement, if the delay or
failure results from circumstances beyond the reasonable control of the party,
including but not limited to, any acts of God, governmental act, fire,
explosion, accident, war, armed conflict or civil commotion.

 

  13.6   WAIVER and SEVERABILITY

Failure by either party to enforce at any time any provision of this Agreement,
or to exercise any election of options provide herein, shall not constitute a
waiver of such provision or option, nor affect the validity of this Agreement or
any part thereof, or the right of the waiving party to thereafter enforce each
and every such provisions. If any provision of this Agreement is held invalid or
unenforceable, the remainder of the Agreement shall continue in full force and
effect.

 

  13.7   GOVERNING LAW

The procedural and substantive laws of the State of California, U.S.A., without
regard to its conflicts of laws principles, will govern this Agreement. Any
action brought to enforce this Agreement or its terms shall be brought within
the state or federal courts of Santa Clara County, California. The parties agree
that the United Nations Conventions on Contracts for the International Sale of
Goods (1980) is specifically excluded from and shall not apply to this
Agreement.

 

  13.8   ENTIRE AGREEMENT

This Agreement and the attachments hereto are the complete and exclusive
statement of the agreement between the parties and supersede all proposals, oral
or written, and all other communications between the parties relating to the
subject matter of this Agreement. Only a written instrument duly executed by
authorized representatives of Cadence and Customer may modify this Agreement.

 

 

IN WITNESS WHEREOF, THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT AS OF
THE DATE OF AGREEMENT SET FORTH ABOVE.

 

CUSTOMER     CADENCE DESIGN SYSTEMS, INC. By:  

/s/ Tim D. Semones

   

By:

  /s/ Michael J. Williams Name:  

Tim D. Semones

   

Name:

 

Michael J. Williams

Title:  

CFO

   

Title:

 

VP and Associate General Counsel

Date:  

6/29/07

   

Date:

  6/29/07

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.

REDACTED MATERIAL IS MARKED WITH ASTERISKS (“***”).

PRODUCT QUOTATION

eDAcard

Attachment A to the Software License and Maintenance Agreement

SLMA-07INPH0629 (“Agreement”)

 

eDAcard Platinum number:

   TDB

Quotation Number:

   IJR062007

Quotation Expiration Date:

   29-Jun-07

 

Inphi Corporation (“CUSTOMER”)

 

Tim Semones

 

2393 Townsgate Road, Suite 101

 

Westlake Village, CA 91361

  

CADENCE DESIGN SYSTEMS, INC.

 

2655 Seely Avenue

 

San Jose, California 95134

Attachment Effective Date: 29-Jun-07

 

Attachment Expiry Date:           ***

  

 

eDA PLATINUM card

     

eDAcard Activation Period

     

Activation Period Effective Date:

   29-Jun-07   

Activation Period Expiry Date:

  

***

  

Termination Date:

  

***

  

eDAcard Balance:

        $7,000,000   

eDAcard Site(s):

     

Distribution of eDAcard Balance:

     

The following authorized users & specific site(s) will be issued eDAcard(s) as
indicated below

  

Ed Miller – Westlake Village, CA 91361    $7,000,000    emiller@inphi-corp.com

  

eDAcard WAN Premium: ***% LOCAL; ***% REGION; ***% MULTI-REGION

  

eDAcard Platinum Discount Rate: ***%

  

Note: All other Licensed Materials not listed in Addendum A may be drawn down as
their respective list price less

***% discount.

  

  

eDAcard Platinum number:                TBD

     

eDAcard Fees

        $7,000,000   

 

Payment Terms

     Total   

Total Fees Due

   $ 7,000,000   

Payment Schedule

 

Payment

   Invoice Date    

Due Date

   Total Amount  

1

     ***     

***

   $ * ** 

2

     ***     

***

   $ * ** 

3

     ***     

***

   $ * ** 

4

     ***     

***

   $ * ** 

5

     ***     

***

   $ * ** 

6

     ***     

***

   $ * ** 

7

     ***     

***

   $ * ** 

8

     ***     

***

   $ * ** 

9

     ***     

***

   $ * ** 

10

     ***     

***

   $ * ** 

11

     ***     

***

   $ * ** 

12

     ***     

***

   $ * ** 

13

     ***     

***

   $ * ** 

14

     ***     

***

   $ * ** 

15

     ***     

***

   $ * ** 

16

     ***     

***

   $ * ** 

Total [USD]

        $ 7,000,000   

 

The parties hereby agree to the foregoing terms and conditions in addition to
the terms and conditions attached hereto which are hereby incorporated by
reference.     
  Inphi Corporation
Initials   
            TDS       

Product quotation

 

Page 1



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.

REDACTED MATERIAL IS MARKED WITH ASTERISKS (“***”).

Product Quotation

Terms and Conditions

For Floating Pool

eDAcard License Model

Customer and Cadence entered into a Fixed Term License Agreement (Agreement No.
FTLA-00TCOM1218) on or about December 18, 2000 (“FTLA”) Customer and Cadence
have also entered into the following Product Quotations: Product Quotation
Attachment G effective August 31, 2005 (“Attachment G”), Product Quotation
Attachment H effective September 26, 2006 (“Attachment H”), and Product
Quotation Attachment J effective September 30, 2006 (“Attachment J”). The
parties are entering into a new Software License and Maintenance Agreement
(Agreement No. SLMA-07INPH0629) of even date herewith (“Agreement”), which will
supersede the FTLA. Upon the Effective date of this Product Quotation Attachment
(“Attachment”), the FLTA and Attachments G, H, J and all rights, duties and
obligations thereunder (except those provisions that survive termination on
their own terms, if any, will automatically terminate). Customer understands and
agrees that its right to Use any Licensed Programs (as defined in the FLTA)
licensed under Attachments G, & J shall immediately terminate upon the effective
date of this Attachment, except that Customer shall have a reasonable period of
time, not to exceed thirty (30) days, to transition from the license keys issued
under Product Quotation Attachments G, & J to the license key issued under this
Attachment. Customer understands and agrees that upon execution of this
Attachment, the rights and obligations of the parties under Attachment H shall
immediately terminate except for; (i) License Keys for Licensed Programs which
have not yet expired the Use of which shall continue to be governed by the FTLA,
and (ii) those provisions that survive termination on their own terms, if any.
Customer understands and agrees that its right to select and Use any additional
licensed Programs licensed under Attachment H is immediately terminated. Upon
execution of this Attachment Customer shall make payment of $*** to Cadence in
connection with termination of Attachments G, H, and J.

This Product Quotation Attachment (“Attachment”) contains the terms and
conditions for Customer’s Use of Licensed Materials based upon Cadence’s eDAcard
Platinum license model. This Attachment is a Product Quotation as defined in the
Software License and Maintenance Agreement (“Agreement”) between the parties
hereto.

 

A.

eDAcard LICENSING MODEL

 

1.

Availability of Licensed Materials: Cadence’s eDAcard licensing model
establishes a mechanism whereby Customer may access, select and Use Licensed
Materials through Cadence’s web site (“eDAcard Web Site”) during the eDAcard
activation period. The activation period is defined as beginning on the
Activation Period Effective Date and ending on the Activation Period Expiry Date
(“eDAcard Activation Period”) as set forth on page 1 of this Attachment. Use of
the Licensed Materials will be pursuant to the terms and conditions of the
Agreement and this Attachment. A list of the available Licensed Materials can be
viewed in the eDAcard Web Site. Licenses for the Licensed Materials, which
includes Maintenance Services, can be selected for a pre-determined duration
(i.e. weekly, monthly, quarterly, yearly or any combination thereof) (“Term of
Use”). In no event, however, shall the Term of Use for any Licensed Materials
licensed during the eDAcard Activation Period extend beyond the Attachment
Expiry Date.

 

2.

Licensed Materials: Under this Attachment Customer shall only use Licensed
Materials available through the eDAcard Web Site.

 

3.

Accessibility of Licensed Materials: Within the later of five (5) days after:
(i) the Activation Period Effective Date or (ii) execution of this Attachment by
Cadence, Cadence shall forward Customer an eDAcard number (“eDAcard number”) to
those Customer employees who will be allowed to access the eDAcard Web Site
(“Authorized Users”). Upon account activation, the Authorized Users will be
issued individual login names and passwords (“Authorized User ID”) to be used in
conjunction with the eDAcard Number. The Authorized User ID will allow the
Authorized Users access to the Licensed Materials on the eDAcard Web Site.
Following

 

2



--------------------------------------------------------------------------------

the authorized Users selection of Licensed Materials over the eDAcard Web Site,
the applicable Fees will be deducted from the eDAcard Balance set forth on
page 1 of this Attachment. Customer shall be provided with instructions on how
to obtain an authorization key for the Licensed Materials. The ability of the
Authorized Users to access the eDAcard Web Site for the purpose of selecting
additional Licensed Materials shall terminate on the earlier of: (i) the
depletion of the eDAcard Balance; (ii) the Activation Period Expiry Date set
forth on page 1 of this Attachment; (iii) termination of the Agreement pursuant
to Section 5 thereof.

 

4.

eDAcard Balance: The Fee structure for Use of the Licensed Materials
implementing the eDAcard licensing model are set forth on the Cadence eDAcard
Datasheet available on the eDAcard Web Site. The Fees are based upon the one
year time-based license (“TBL”) reference price. The Licensed Material price is
then adjusted per the eDAcard rate table set forth in the eDAcard Datasheet
based upon; (1) the type of Licensed Material licensed, and (2) the Term of Use.
Finally, the applicable Customer discount is applied to arrive at the final Fee
for the applicable Licensed Materials. The dollar value as set forth in the
eDAcard Balance on page 1 of this Attachment represents the amount the Customer
has allocated for selecting and Using Licensed Materials accessing the eDAcard
Web Site. Upon selection of both the Licensed Materials and the Term of Use, the
Fee shall be automatically calculated and debited from the remaining eDAcard
Balance. Customer may continue to access the eDAcard Web Site for the purpose of
selecting additional Licensed Materials until the eDAcard Balance is depleted.
Customer shall forfeit any remaining portion of the eDAcard Balance not utilized
during the eDAcard Activation Period. The one year reference (TBL) price for
Licensed Materials and/or the eDAcard rate table may be modified at any time by
Cadence.

 

5.

General Terms: Customer is solely responsible for: (i) managing its Authorized
User; and (ii) maintaining the security of all passwords, user IDs and access
keys made available by Cadence. Customer acknowledges and agrees that any person
who enters an Authorized User ID will be presumed by Cadence to be an Authorized
User and have the power and authority to bind Customer to the terms of this
Attachment and the Agreement. Cadence will not be under any obligation to verify
the identity of any such person. Customer agreed that an order placed through
the eDAcard Web Site is the equivalent of a signed Customer purchase order.
Customer shall have the right to change, add, or delete Authorized Users upon
prior written notice to Cadence. In no event are any licenses issued hereunder
cancelable nor are any Fees payable hereunder refundable. Customer hereby waives
any future challenge to the validity and enforceability of any order submitted
via the eDAcard licensing model on the grounds that it was electronically
transmitted and authorized. Customer is responsible for all costs and charges,
including without limitation, phone charges and telecommunications equipment,
incurred in order to use the eDAcard licensing model.

 

B.

MAINTENANCE SERVICES

Maintenance Services are provided by Cadence during the Term of Use.

 

C.

PAYMENT SCHEDULE

Customer shall remit payment for the Fees as set forth on the page 1 of this
Attachment. Cadence shall provide an invoice approximately thirty (30) days
prior to the scheduled payment date. Customer shall make payment to Cadence on
or before the payment due date identified on page 1 of this Attachment.
Notwithstanding the foregoing, in the event that the eDAcard Balance is depleted
and the Term of Use for all Licensed Materials ends prior to the Activation
Period Expiry Date, any remaining payments shall become due and payable
immediately upon the expiration of the Term of Use for all Licensed Materials.
Customer understands and agrees that the obligation to make payments hereunder
is not contingent upon a purchase order being issued by Customer. If required by
Cadence, the obligation to pay the Fees shall be additionally evidenced by an
Installment Payment Agreement (“IPA”) executed by Customer.

 

D.

ELECTRONIC TRANSFER

 

3



--------------------------------------------------------------------------------

Upon execution of the Electronic Transmission Agreement, all products under this
Agreement will be shipped via electronic transfer per the terms and conditions
of such Electronic transmission Agreement.

 

E.

WIDE AREA NETWORK

Subject to Section 13.2 (“Export”) of the Agreement between the parties hereto
and payment of any applicable Fees, Customer is granted the right to allow its
employees to remotely access the Licensed Materials through a wide area network
(“WAN”). The Licensed Materials must be located on Designated Equipment within
the same time zone (or Region(s) if Regional WAN rights are acquired) as such
employees are located and must only be accessed by employees within such time
zone or Region(s). Customer may select the following options for WAN rights at
the time of acquiring the Licensed Materials under this Attachment: (1) “None
(no WAN rights permitted), (2) “Local (WAN rights only permitted within the same
time zone as the Designated Equipment, (3) “Region” (WAN rights only permitted
within the specific Region selected), and (4) “Multi-Region” (WAN rights
permitted in more than one Region as selected by Customer. Customer’s WAN
selection is specified on page 1 of this Attachment. The Regions for such WAN
rights are: (i) the Americas, (2) Europe and Middle East, (3) India, and
(4) Asia and Australia (excluding Japan).

The parties hereby agree to the foregoing terms and conditions.

 

INPHI CORPORATION     CADENCE DESIGN SYSTEMS, INC. By:  

/s/ Tim D. Semones

    By:   /s/ Michael J. Williams Name:  

Tim D. Semones

    Name:  

Michael J. Williams

Title:  

CFO

    Title:  

VP & Associate General Counsel

Date:  

6/29/07

    Date:   6/29/07

Please return originals to:

Cadence Design Systems, Inc.

Attn: Michael J. Williams

VP & Associate General Counsel

2655 Seely Avenue

San Jose, CA 95134

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.

REDACTED MATERIAL IS MARKED WITH ASTERISKS (“***”).

Product Quotation

eDAcard

Attachment B to the Software License and Maintenance Agreement

               SLMA-071NPH0629 (“Agreement”)

eDAcard PLATINUM number:       TBD        

        Quotation Number:   INPH1 101111 DEW

Quotation Expiration Date:   15-Dec-10

 

Inphi Corporation (“CUSTOMER”)                Inphi Corporation    CADENCE
DESIGN SYSTEMS, INC. Robb Johnson                Ship-To Address: 100%    2655
Seely Avenue 112 S. Lakeview Canyon Road, Suite 100    112 S. Lakeview Canyon
Road, Suite 100    San Jose, California 95134 Westlake Village, CA 91362   
            Westlake Village, CA 91362   

 

 Attachment Effective Date:    15-Dec-10  Attachment Expiry Date:    16-Mar-12

 

    eDAcard                   eDAcard Activation Period:              
Activation Period Effective Date:           15-Dec-10             Activation
Period Expiry Date:           9-Mar-12             Termination Date:  
        16-Mar-12             eDAcard Balance:         $250,000     eDAcard
Site(s):               Distribution of eDAcard Balance               The
following authorized users & specific(s) will be issued eDAcard(s) as indicated
below.          Robb Johnson – Westlake Village, CA 91362           $250,000   
rjohnson@inphi-corp.com         

eDAcard WAN Premium: ***% LOCAL; ***% REGION; *** MULTI-REGION

eDAcard Discount Rate: ***%

        

Note: The Licensed Materials may be drawn down at their respective list price
less a ***% discount except for the Licensed Materials listed in Addendum A.

    The Licensed Materials listed in Addendum A may be drawn down at their
respective list price less the applicable discount set forth in Addendum A.

    eDAcard PLATINUM number:           TBD                                     
eDAcard Fees             $250,000

 

   

 

Payment Terms

  

 

 

 

Total

 

  

       

Total Fees Due

 

   $

 

250,000

 

  

 

 

   

 

Payment Schedule

 

                        Payment    Invoice Date    Due Date    Total Amount     
    1    ***    ***    $***          2    ***    ***    $***          3    ***
   ***    $***          4    ***    ***    $***         

Total [USD]

 

            

$***

 

    

  The parties hereby agree to the foregoing terms and conditions

  in addition to the terms and conditions attached hereto which are hereby
incorporated by reference.

 

Cadence Design Systems Confidential   Product Quotation   12/7/2010 3:52 PM  
Page 1  



--------------------------------------------------------------------------------

Production Quotation

Terms and Conditions

For Floating Pool

eDAcard License Model

This Product Quotation Attachment (“Attachment”), which is appended to the
Software License and Maintenance Agreement referenced on page 1 of this
Attachment (“Agreement”), contains the terms and conditions for Customer’s Use
of Licensed Materials based upon Cadence’s eDAcard Platinum licensing model.
This Attachment is a Product Quotation as defined in the Agreement. All
capitalized terms not otherwise defined herein shall have the same meaning as
ascribed to them in the Agreement. In the event of any conflict between the
terms of the Agreement and the terms of this Attachment, the terms of the
Agreement shall prevail.

 

A.

eDAcard LICENSING MODEL

 

1.

Availability of Licensed Materials: Cadence’s eDAcard licensing model
establishes a mechanism whereby Customer may access, select and Use Licensed
Materials through Cadence’s web site (“eDAcard Web Site”) during the eDAcard
activation period. The activation period is defined as beginning on the
Activation Period Effective Date and ending on the Activation Period Expiry Date
(“eDAcard Activation Period”) as set forth on page 1 of this Attachment. Use of
the Licensed Materials will be pursuant to the terms and conditions of the
Agreement and this Attachment. A list of the available Licensed Materials can be
viewed on the eDAcard Web Site. The Term of Use for licenses for the Licensed
Materials, which includes Maintenance Services, can be selected for a
pre-determined duration (i.e. weekly, monthly, quarterly, yearly or any
combination thereof). In no event, however, shall the Term of Use for any
Licensed Materials licensed during the eDAcard Activation Period extend beyond
the Attachment Expiry Date.

 

2.

Licensed Materials:   Customer shall only Use Licensed Materials available
through the eDAcard Web Site.

 

3.

Accessibility of Licensed Materials: Within the later of five (5) days after:
(i) the Activation Period Effective Date or, (ii) execution of this Attachment
by Cadence. Cadence shall activate and forward an eDAcard number (“eDAcard
number”) to those Customer employees who will be allowed to access the eDAcard
Web Site (“Authorized Users”). Upon account activation, the Authorized Users
will be issued individual login names and passwords (“Authorized User 1D”) to be
used in conjunction with the eDAcard Number. The Authorized User ID will allow
the Authorized Users access to the Licensed Materials on the eDAcard Web Site.
Following the Authorized Users selection of Licensed Materials over the eDAcard
Web Site, the applicable Fees will be deducted from the eDAcard Balance set
forth on page I of this Attachment. Customer shall be provided with instructions
on how to obtain an authorization key for the Licensed Materials. The ability of
the Authorized Users to access the eDAcard Web Site for the purpose of selecting
additional Licensed Materials shall terminate on the earlier of: (i) the
depletion of the eDAcard Balance; (ii) the Activation Period Expiry Date set
forth on page 1 of this Attachment; or (iii) termination of the Agreement
pursuant to Section 5 (Term and Termination) thereof.

 

4.

eDAcard Balance: The Fee structure for Use of the Licensed Materials
implementing the eDAcard licensing model is set forth on the Cadence eDAcard
Datasheet available on the eDAcard Web Site. The Fees are based upon the one
year time-based license (“TBL”) reference price. The Licensed Materials price is
then adjusted per the eDAcard rate table set forth in the eDAcard Datasheet
based upon: (1) the type of Licensed Materials licensed plus any applicable
regional list price adjustments, and (2) the Term of Use. Finally, the
applicable Customer discount is applied to arrive at the final Fee for the
applicable Licensed Materials. The dollar value as set forth in the eDAcard
Balance on page I of this Attachment represents the amount the Customer has
allocated for selecting and Using Licensed Materials accessing the eDAcard Web
Site. Upon selection of both the Licensed Materials and the Term of Use, the Fee
shall be automatically calculated and debited from the remaining eDAcard
Balance. Customer may continue to access the eDAcard Web Site for the purpose of
selecting additional Licensed Materials until the eDAcard Balance is depleted.
Customer shall forfeit any remaining portion of the eDAcard Balance not utilized
during the eDAcard Activation Period. The TBL price for Licensed Materials
and/or the eDAcard rate table may be modified at any time by Cadence.

 

 

Product Quotation eDAcard Platinum (SLMA) 3-22-10

   2   



--------------------------------------------------------------------------------

5.

General Terms: Customer is solely responsible for: (i) managing its Authorized
Users; and (ii) maintaining the security of all passwords, user IDs and access
keys made available by Cadence. Customer acknowledges and agrees that any person
who enters an Authorized User ID will be presumed by Cadence to be an Authorized
User and have the power and authority to bind Customer to the terms of this
Attachment and the Agreement. Cadence will not be under any obligation to verify
the identity of any such person. Customer agrees that an order placed through
the eDAcard Web Site is the equivalent of a signed purchase order. Customer
shall have the right to change, add, or delete Authorized Users upon prior
written notice to Cadence. In no event are any licenses issued hereunder
cancelable nor are any Fees payable hereunder refundable. Customer hereby waives
any future challenge to the validity and enforceability of any order submitted
via the eDAcard licensing model on the grounds that it was electronically
transmitted and authorized. Customer is responsible for all costs and charges,
including without limitation, phone charges and telecommunications equipment,
incurred in order to use the eDAcard licensing model.

 

B.

MAINTENANCE SERVICES

Maintenance Services are provided by Cadence during the Term of Use.

 

C.

PAYMENT SCHEDULE

Customer shall remit payment for the Fees in accordance with the schedule set
forth on page 1 of this Attachment. Notwithstanding the foregoing, in the event
that the eDAcard Balance is depleted and the Term of Use for all Licensed
Materials ends prior to the Activation Period Expiry Date, any remaining
payments shall become due and payable immediately upon the expiration of the
Term of Use for all Licensed Materials. Customer understands and agrees that the
obligation to make payments hereunder is not contingent upon a purchase order
being issued by Customer. If required by Cadence, the obligation to pay the Fees
shall be additionally evidenced by an Installment Payment Agreement (“IPA”)
executed by Customer.

 

D.

WIDE AREA NETWORK

Subject to Section 13.2 (Export) of the Agreement and payment of any applicable
Fees, Customer is granted the right to allow its employees to remotely access
the Licensed Materials through a wide area network (“WAN”). Customer may select
the following options for WAN rights at the time of acquiring the Licensed
Materials under this Attachment: (I) “None” (no WAN rights permitted),
(2) “Local” (WAN rights only permitted within the same time zone as the
Designated Equipment, or if outside the Americas, within the same country),
(3) “Region” (WAN rights only permitted within the specific Region selected with
access through Designated Equipment in the Region). and (4) “Multi-Region” (WAN
rights permitted in more than one Region as selected by Customer). Customer’s
WAN selection will be determined at time of selection of the Licensed Materials.
The available Regions for such Multi-Region WAN rights are: (1) the Americas,
(2) Europe and Middle East, (3) India, and (4) Australia and Asia (excluding
Japan).

The parties hereby agree to the foregoing terms and conditions.

 

CUSTOMER: INPHI CORPORATION     CADENCE DESIGN SYSTEMS, INC.

By:

 

/s/ John S. Edmunds

   

By:

 

 

 

Name:

 

  John S. Edmunds

   

Name:

 

Gabrielle L. Walker

 

Title:

 

  CFO

   

Title:

 

Associate General Counsel

 

Date:

 

  12/10/10

   

Date:

 

 

 

Please return originals to:

Cadence Design Systems, Inc.

Attn: Gabrielle L. Walker

Associate General Counsel

2655 Seely Avenue

San Jose, CA 95134

 

 

Product Quotation eDAcard Platinum (SLMA) 3-22-10

   3   



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.

REDACTED MATERIAL IS MARKED WITH ASTERISKS (“***”).

Addendum A To Attachment B

to the Software License and Maintenance Agreement SLMA-071NPHO629

 

3rd Party & Exception Product(s)

  

Discount(s)

    

72010; RET MaskWeaver Base Level

   ***%    

72011: RET Scatter Bar OPC

   ***%    

72014; RET Model-based OPC

   ***%    

72015; RET ModelTuner

   ***%    

72017; RET MaskWeaver MultiThreading

   ***%    

72018; RET MaskWeaver Distributed Processing ModelServer Pack

   ***%    

72019; RET CPL Gate Mask Synthesis

   ***%    

72020; Virtuoso Phase Designer

   ***%    

72021; RET DDL Gate Mask Synthesis

   ***%    

72023; Virtuoso RET Analyser (VRA)

   ***%    

72024; RET MaskWeaver Hitachi 700 Fracture Option

   ***%    

72025; RET MaskWeaver Hitachi HL-800 Fracture Option

   ***%    

72026; RET MaskWeaver Hitachi HL-950 Fracture Option

   ***%    

72027; RET MaskWeaver VSB1 1 Fracture Option

   ***%    

72030; RET LithoCruiser with GUI Option

   ***%    

72031; RET LithoCruiser without GUI Option

   ***%    

72032; RET LithoCruiser AutoRuleOPC

   ***%    

72034; Virtuoso RET Designer (VRD)

   ***%    

72035; Virtuoso RET Designer -DP (VRD-DP)

   ***%    

72036; Virtuoso RET Verifier

   ***%    

72037; Virtuoso RET Verifier DP (VRV DP)

   ***%    

72039; Virtuoso(R) RET Imager

   ***%    

CPS100; Cadence InCyte Chip Estimator L

   ***%    

CPS200; Cadence InCyte Chip Estimator XL

   ***%    

CPS200UG1; Upgrade from Cadence InCyte Chip Estimator L to XL

   ***%    

PA1220; Allegro(R) Design Publisher - XL

   ***%    

PA8210; Allegro FPGA System Planner - L

   ***%    

PA8215; Allegro FPGA System Planner Two FPGA Option - L

   ***%    

PA8610; Allegro FPGA System Planner - XL

   ***%    

PA8610UG1; Upgrade from PA8210 to PA8610

   ***%    

PA8610UG2; Upgrade from PA8210 + PA8215 to PA8610

   ***%    

PA8630; Allegro FPGA System Planner - GXL

   ***%    

PA8630UG1; Upgrade from PA8610 to PA8630

   ***%    

Inphi Corporation              

Initials:   JSE    

 

1 of 1



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.

REDACTED MATERIAL IS MARKED WITH ASTERISKS (“***”).

Product Quotation

eDAcard

Attachment C to the Software License and Maintenance Agreement

SLMA-071NPH0629 (“Agreement”)

eDAcard PLATINUM number: TBD

Quotation number: INPH1_101111_DEW

Quotation Expiration Date: 31-Dec-10

 

Inphi Corporation (“CUSTOMER”)

Robb Johnson

112 S. Lakeview Canyon Road. Suite 100

Westlake Village, CA91362

  

Inphi Corporation

Ship-To Address: 79%

112 S. Lakeview Canyon Road. Suite 100

Westlake Village, CA91362

  

Inphi Corporation

Bill-To Address:

112 S. Lakeview Canyon Road. Suite 100

Westlake Village, CA91362

  

Cadence Design Systems, Inc.

2655 Seely Avenue

San Jose, CA 94234

Attachment Effective Date: 30-June-11

Attachment Expiry Date: 29-Dec-13

 

eDAcard PLATINUM          eDAcard Activation Period:      Activation Period
Effective Date           30-Jun-11      Activation Period Expiry
date:               22-Dec-13      Termination Date:
                                  29-Dec-13    $ 5,000,000    eDAcard Balance:
     eDAcard Site(s):      Distribution of eDAcard Balance:      The following
authorized users & specific site(s) will be issued eDAcard(s) as indicated
below:      Robb Johnson – Wesstlake Village, CA 91362    
$5,000,000                     rjohnson@inphi-corp.com     

 

 

Note:

 

 

eDAcard WAN Premium ***% LOCAL:***% REGION, ***% MULTI-REGION

eDAcard Discount Rate: ***%

The Licensed Materials may be drawn down at their respective list price less
***% discount

except for the Licensed Materials listed in Addendum A.

The Licensed Materials Listed in Addendum A may be drawn down at their
respective list

price less the applicable discount set forth in Addendum A.

    

eDAcard PLATINUM number                   TBD    

eDAcard Fees

   $ 5,000,000   

 

Payment Terms

     Total       

Total Fees Due

   $ 5,000,000   

 

Payment Schedule                         Payment    Invoice Date    Due Date   
Total Amount      1   

***

   ***    $***      2    ***    ***    $***      3    ***    ***    $***      4
   ***    ***    $***      5    ***    ***    $***      6    ***    ***    $***
     7    ***    ***    $***      8    ***    ***    $***      9    ***    ***
   $***      10    ***    ***    $***      Total [USD]              $***     

Additional Ship-To addresses provided by CUSTOMER with estimated percentage
expected Use:

3945 Freedom Circle Suite 11D, Santa Clara, CA 95054     21%

 

The parties hereby agree to the foregoing terms and conditions

In addition to the terms and conditions attached hereto which are hereby
incorporated by reference.

  

Inphi Corporation

Initials:   JSE

                                                 

 

Cadence Design Systems Confidential   Product Quotation   12/23/2010 9:17 AM  
Page 16  



--------------------------------------------------------------------------------

Product Quotation

Terms and Conditions

For Floating Pool

eDAcard License Model

This Product Quotation Attachment (“Attachment”), which is appended to the
Software License and Maintenance Agreement referenced on page 1 of this
Attachment (“Agreement”), contains the terms and conditions for Customer’s Use
of Licensed Materials based upon Cadence’s eDAcard Platinum licensing model.
This Attachment is a Product Quotation as defined in the Agreement. All
capitalized terms not otherwise defined herein shall have the same meaning as
ascribed to them in the Agreement. In the event of any conflict between the
terms of the Agreement and the terms of this Attachment, the terms of the
Agreement shall prevail.

 

A.

eDAcard LICENSING MODEL

 

1.

Availability of Licensed Materials: Cadence’s eDAcard licensing model
establishes a mechanism whereby Customer may access, select and Use Licensed
Materials through Cadence’s web site (“eDAcard Web Site”) during the eDAcard
activation period. The activation period is defined as beginning on the
Activation Period Effective Date and ending on the Activation Period Expiry Date
(“eDAcard Activation Period”) as set forth on page 1 of this Attachment. Use of
the Licensed Materials will be pursuant to the terms and conditions of the
Agreement and this Attachment. A list of the available Licensed Materials can be
viewed on the eDAcard Web Site. The Term of Use for licenses for the Licensed
Materials, which includes Maintenance Services, can be selected for a
pre-determined duration (i.e. weekly, monthly, quarterly, yearly or any
combination thereof). In no event, however, shall the Term of Use for any
Licensed Materials licensed during the eDAcard Activation Period extend beyond
the Attachment Expiry Date.

 

2.

Licensed Materials: Customer shall only Use Licensed Materials available through
the eDAcard Web Site.

 

3.

Accessibility of Licensed Materials: Within the later of five (5) days after:
(i) the Activation Period Effective Date or, (ii) execution of this Attachment
by Cadence, Cadence shall activate and forward an eDAcard number (“eDAcard
number”) to those Customer employees who will be allowed to access the eDAcard
Web Site (“Authorized Users”). Upon account activation, the Authorized Users
will be issued individual login names and passwords (“Authorized User ID”) to be
used in conjunction with the eDAcard Number. The Authorized User ID will allow
the Authorized Users access to the Licensed Materials on the eDAcard Web Site.
Following the Authorized Users selection of Licensed Materials over the eDAcard
Web Site, the applicable Fees will be deducted from the eDAcard Balance set
forth on page 1 of this Attachment. Customer shall be provided with instructions
on how to obtain an authorization key for the Licensed Materials. The ability of
the Authorized Users to access the eDAcard Web Site for the purpose of selecting
additional Licensed Materials shall terminate on the earlier of: (i) the
depletion of the eDAcard Balance; (ii) the Activation Period Expiry Date set
forth on page 1 of this Attachment; or (iii) termination of the Agreement
pursuant to Section 5 (Term and Termination) thereof.

 

4.

eDAcard Balance: The Fee structure for Use of the Licensed Materials
implementing the eDAcard licensing model is set forth on the Cadence eDAcard
Datasheet available on the eDAcard Web Site. The Fees are based upon the one
year time-based license (“TBL”) reference price, The Licensed Materials price is
then adjusted per the eDAcard rate table set forth in the eDAcard Datasheet
based upon: (1) the type of Licensed Materials licensed plus any applicable
regional list price adjustments, and (2) the Term of Use. Finally, the
applicable Customer discount is applied to arrive at the final Fee for the
applicable Licensed Materials. The dollar value as set forth in the eDAcard
Balance on page 1 of this Attachment represents the amount the Customer has
allocated for selecting and Using Licensed Materials accessing the eDAcard Web
Site. Upon selection of both the Licensed Materials and the Term of Use, the Fee
shall be automatically calculated and debited from the remaining eDAcard
Balance. Customer may continue to access the eDAcard Web Site for the purpose of
selecting additional Licensed Materials until the eDAcard Balance is depleted.
Customer shall forfeit any remaining portion of the eDAcard Balance not utilized
during the eDAcard Activation Period. The TBL price for Licensed Materials
and/or the eDAcard rate table may be modified at any time by Cadence.

 

5.

General Terms: Customer is solely responsible for: (i) managing its Authorized
Users; and (ii) maintaining the security of all passwords, user IDs and access
keys made available by Cadence. Customer acknowledges and

 

Product Quotation eDAcard Platinum (SLMA) 3-22-10-MA    17   



--------------------------------------------------------------------------------

 

agrees that any person who enters an Authorized User ID will be presumed by
Cadence to be an Authorized User and have the power and authority to bind
Customer to the terms of this Attachment and the Agreement. Cadence will not be
under any obligation to verify the identity of any such person. Customer agrees
that an order placed through the eDAcard Web Site is the equivalent of a signed
purchase order. Customer shall have the right to change, add, or delete
Authorized Users upon prior written notice to Cadence. In no event are any
licenses issued hereunder cancelable nor are any Fees payable hereunder
refundable. Customer hereby waives any future challenge to the validity and
enforceability of any order submitted via the eDAcard licensing model on the
grounds that it was electronically transmitted and authorized. Customer is
responsible for all costs and charges, including without limitation, phone
charges and telecommunications equipment, incurred in order to use the eDAcard
licensing model.

 

B.

MAINTENANCE SERVICES

Maintenance Services are provided by Cadence during the Term of Use.

 

C.

PAYMENT SCHEDULE

Customer shall remit payment for the Fees in accordance with the schedule set
forth on page 1 of this Attachment. Notwithstanding the foregoing, in the event
that the eDAcard Balance is depleted and the Term of Use for all Licensed
Materials ends prior to the Activation Period Expiry Date, any remaining
payments shall become due and payable immediately upon the expiration of the
Term of Use for all licensed Materials. Customer understands and agrees that the
obligation to make payments hereunder is not contingent upon a purchase order
being issued by Customer. If required by Cadence, the obligation to pay the Fees
shall be additionally evidenced by an Installment Payment Agreement (“IPA”)
executed by Customer.

 

D.

WIDE AREA NETWORK

Subject to Section 13.2 (Export) of the Agreement and payment of any applicable
Fees, Customer is granted the right to allow its employees to remotely access
the Licensed Materials through a wide area network (“WAN”). Customer may select
the following options for WAN rights at the time of acquiring the Licensed
Materials under this Attachment: (1) “None” (no WAN rights permitted),
(2) “Local” (WAN rights only permitted within the same time zone as the
Designated Equipment, or if outside the Americas, within the same country),
(3) “Region” (WAN rights only permitted within the specific Region selected with
access through Designated Equipment in the Region), and (4) “Multi-Region” (WAN
rights permitted in more than one Region as selected by Customer). Customer’s
WAN selection will be determined at time of selection of the Licensed Materials.
The available Regions for such Multi-Region WAN rights are: (1) the Americas,
(2) Europe and Middle East, (3) India, and (4) Australia and Asia (excluding
Japan).

The parties hereby agree to the foregoing terms and conditions.

 

CUSTOMER: Inphi Corporation       CADENCE DESIGN SYSTEMS, INC.   

By:   

  /s/ John S. Edmunds

      By:   

 

  

Name:   

  John S. Edmunds

      Name:   

Gabrielle L. Walker

  

Title:   

      CFO

      Title:   

Associate General Counsel

  

Date:   

      12/22/10

      Date:   

 

  

 

Product Quotation eDAcard Platinum (SLMA) 3-22-10-MA    18   



--------------------------------------------------------------------------------

Cadence Design Systems (Ireland) Ltd.

 

Block P3, East Point Business Park,

 

Fairview, Dublin 3, Ireland

 

By:                                                                          

 

Name:                                                                     

 

Title:                                                                       

 

Date:                                                                       

 

Please return originals to:

Cadence Design Systems, Inc.

Attn: Gabrielle L. Walker

Associate General Counsel

2655 Seely Avenue

San Jose, CA 95134

 

Product Quotation eDAcard Platinum (SLMA) 3-22-10-MA    19   